,4!.' r' ri        ri:.   ,q 1",   r,i    i,:   f:
                                                 il
                                      ,,'l'l                    r.                  l
                                    , , I, -, i-      ..   , ;/ .     'i.
                                                                            r; r:{;-.

          lJntbt @nite! $tutts @ourt                                         of     fe[rru[ @tsims
                                           No. l6-206C

                                   (Filed: August 1,2016)
                                                                                                 FILED
                                                                                                AUi,   -I   20t6
                                                                                               U.S. COURT OF
 GINA BRASHERLANGLEY.                                                                         FEDERAL CljIMS

                      Plaintiff,
                                                                    Pro Se Complaint; Motion for
                                                                    Sanctions: RCFC 1 1: RCFC 6. l.
 THE UNITED STATES,

                      Defendant.


Gina B. Langley, Neptune Beach, FL, pro se.

Brian J. Sullivan, United States Department of Justice, Tax Division, Court of Federal
Claims Section, Washington, D.C., for defendant.

                                                 ORDER

CAMPBELL-SMITH, Chief Judge

        Before the court is plaintiff s motion for sanctions. Plaintiff s Motion for
Sanctions, ECF No. 7 ("PI.'s Mot."). For the following reasons, the court DENIES
plaintiff s motion.

I.     Background

       On February 10, 2016, plaintiff, Ms. Gina Brasher Langley, filed a complaint on
her own behalfasking the court: (l) to order the IRS to refund $5 1,068.84 paid in federal
taxes, with interest; (2) to remove her ex-spouse, Mr. Bamey B. Langley, from the title of
her home; (3) to cancel any interest in her home held by her ex-spouse's legal counsel (4)
to void the State of Florida's judgment as to her home ownership; and (5) to award
$1,200,000.00 in damages for the taking ofher home by her ex-spouse's legal counsel,
who is an elected official ofthe State of Florida "in charge of [the] homeland security
tunds." Comol. 9-10. ECF No. 1.
       On April 8,2016, defendant moved for an extension of time, seeking a "thirty-day
enlargement of time . . . to file an answer or other responsive pleading to the plaintiff s
complaint." Def.'s Mot. for Enlargement of Time, ECF No. 5 ("Def.'s Mot.").
Defendant sought the additional time to obtain "the relevant administrative files and a
comprehensive defense recommendation from the Internal Revenue Service ("IRS")."
Def.'s Mot. 1. The court granted defendant's motion on April 13, 2016. Order, ECF No.
o.

      Nearly one month later, Ms. Langley filed a Motion for Sanctions "in accordance
with Rule I1." Pl.'s Mot. 12, ECF No. 7. That same day, she also filed an Amended
Complaint. Am. Compl., ECF No. 8.

        Defendant responded to the motion for sanctions asserting that "plaintiffhaId]
failed to identiff any specific conduct by defendant that violates RCFC 11(b), th[at]
plaintiff ha[d] failed to provide evidence ofany bad-faith conduct, and [that] plaintiffs
motion [was] [an] otherwise frivolous filing." Def.'s Resp. 1, ECF No. 11.

       The matter is now ripe for a ruling.

II.    Legal Standards

       Rule I 1 of the Rules of the United States Court of Federal Claims ("RCFC")
permits the filing of a motion for sanctions. Such motion "must be made separately from
any other motion and must describe the specific conduct that allegedly violates RCFC
11(b)." RCFC I l(c)(2). RCFC 11(b) requires parties to certiff that:

       to the best of the [respective party's] knowledge, information, and belief,
       formed after an inquiry reasonable under the circumstances: ( 1) [the
       motion] is not being presented for any improper purpose, such as to harass,
       cause unnecessary delay, or needlessly increase the cost of litigation; (2)
       the claims, defenses, and other legal contentions are warranted by existing
       law or by a non-frivolous argument for extending, modi$ing, or reversing
       existing law or for establishing new law; (3) the factual contentions have
       evidentiary support or, if specifically so identified, will likely have
       evidentiary support after a reasonable opportunity for further investigation
       or discovery; and (4) the denials of factual contentions are warranted on the
       evidence or, if specifically so identified, are reasonably based on beliefor a
       lack of information.

RCFC 1r(bX1)-(4).

III.   Discussion

      The allegations in the motion for sanctions appear to mirror the allegations in Ms.
Langley's amended complaint. The court is unclear as to why Ms. Langley is seeking
sanctions against the defendant. When, such as here, the defendant has complied with
Rule 12 and the plaintiffhas not articulated how Rule 11(b) has been violated, the court
is without grounds to grant a motion for sanctions.

       Under RCFC 12, "the Unites States must file an answer to a complaint within 60
days after being served with the complaint." RCFC 12(aX1)(A). Pursuant to RCFC 6.1,
defendant may file "a motion for an enlargement of time" that includes: (l) the number of
additional days request[ed], (2) the date to which the enlargement is to run, (3) the total
number of days granted in any previously filed motions for enlargement [of time]; and (4)
the reason for the [sought] enlargement.

       On February 10, 2016, Ms. Langley filed her complaint. Compl. 9-10; FRCP
12(aXl)(A). On April 8,2016, one day before the 60 day time period was to run,
defendant timely filed a motion for extension of time to file its answer. Defs Mot. On
April t3, 2016, the court granted defendant's motion for the enlargement oftime to
obtain "the relevant administrative files and [the] defense recommendation from the
Intemal Revenue Service." Order, ECF No. 6, Defendant has complied with Rules 6'l
and 12. Without more, the court finds no basis for sanctions.

IV.    Conclusion

       For the reasons set forth more fullv above. Ms. Langley's motion for sanctions is
DENIED.

       IT IS SO ORDERED.




                                               ATRICIA E, C
                                              ChiefJudge